Case 1:17-cv-07163-AT Document 25 Filed 08/08/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA and STATE
OF NEW YORK ex rel. SONER YASTI,

Plaintiffs,
Vv.

NAGAN CONSTRUCTION and NADIR
UYGAN,

Defendants.

 

 

UNITED STATES OF AMERICA,
Plaintiff-Intervenor

V.
NAGAN CONSTRUCTION, INC.,

Defendant.

 

 

17 Civ. 7163 (AT)

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

 

STIPULATION AND ORDER OF SETTLEMENT AND
RELEASE BETWEEN THE UNITED STATES AND RELATOR

WHEREAS, this Stipulation and Order of Settlement and Release (the “Relator

Stipulation”) is entered into between the United States of America (the “United States’), by its

attorney, Geoffrey S. Berman, United States Attorney for the Southern District of New York,

and relator Soner Yasti (“Relator” and, together with the United States, the *Parties’’), through his

counsel;

WHEREAS, on or about September 20, 2017, Relator filed a complaint in the above-

captioned action in the United States District Court for the Southern District of New York (the

“Court’) under the qui tam provisions of the False Claims Act, as amended, 31 U.S.C. § 3729 et
Case 1:17-cv-07163-AT Document 25 Filed 08/08/19 Page 2 of 6

seq. (the “FCA”), alleging, inter alia, that Nagan Construction, Inc. (“Nagan” or “Defendant”)
failed to pay its employees prevailing wages for work performed on federally-funded contracts as
required by the Davis-Bacon Act, and submitted false certified payroll records in violation of the
FCA (the “Relator Action’);

WHEREAS, on or about July 30, 2019, the United States filed a Complaint-In-Intervention
(the “Government Complaint”), asserting claims against defendant Nagan alleging that, during the
period September 2012 through February 2018, Nagan underpaid employees who worked on the
Delano Hall Project and the Job Corps Center Project by failing to pay them the prevailing wage,
and also submitted false certified payroll records that inaccurately classified the work performed
by these employees as being less skilled than the work actually performed (the “Covered
Conduct”);

WHEREAS, on or about July 30, 2019 the United States, Defendant, and Relator entered
into a Stipulation of Settlement and Dismissal (the “Settlement Agreement’);

WHEREAS, pursuant to Paragraph 3 of the Settlement Agreement, Defendant agreed to
pay the United States) the sum of $435,000 plus interest that shall be compounded annually at a
rate of 2.25% accruing from July 15, 2019, to the date of payment (the “Settlement Amount”), to
resolve the claims of the United States for the Covered Conduct;

WHEREAS, Relator has asserted that, pursuant to 31 U.S.C. § 3730(d)(1), he is entitled to
receive a portion of the Settlement Amount (the “Relator Share Claim’); and |

WHEREAS, the Parties mutually desire to reach a full and final compromise of the Relator
Share Claim pursuant to the terms set forth below.

NOW, THEREFORE, in reliance on the representations contained herein and in

consideration of the mutual promises, covenants, and obligations in this Relator Stipulation, and

 
Case 1:17-cv-07163-AT Document 25 Filed 08/08/19 Page 3 of 6

for good and vaiuable consideration, receipt of which is hereby acknowie

 

a. the Parties agree
as follows:

1. Contingent upon receipt by the United States of full payment due io the United States
under Paragraph 3 of the Settlement Agreement, the United States wilt pay Ae ator, c/o Sanford
Heisler Snarp, LLP, as attorneys for Relator (“Relator’s Counsel’), 20 percent (20%) of the
payment of the Settlement Amount received from Defendant ($87,000 vcius 20% of interest) in
accordance with written instructions provided by Relator’s Counsel within a reasonable time aiter
the United States’ receipt of the payment of the Settlement Amount. The obligation to meke tne
payment to Relator under this Paragraph is expressly conditioned on. and only arises with, the
receipt by the United States of the payment of the Settlement Amount trom Defenaant required by
the Settlement Agreement. In the event that Defendant fails to make the payment required by the
Settlement Agreement, the United States shall have no obligation to make any payment to Relator.

2. Relator, for himself and his heirs, successors, attorneys, agents, and assigns, agrees
that this settlement is fair, adequate, and reasonable under all circumstances, and wili not challenge
the Settiement Agreement, including but not limited to the Settlement Amount, pursuant to
31 U.S.C. § 3730(c)(2)(B) or other applicable law, and expressly waives the opportunity for a
hearing on any such objection, pursuant to 3] U.S.C. § 3730(c)(2)(B) or other applicable law.

3. in agreeing to accept payment of the Relator’s share set fortn in Paragraph | above.
and upon payment thereof, Relator, for himself and his heirs, successors, attorneys, agents, ana
assigns, releases and is deemed to have released and forever discharged the United States and its
agencies, officers, employees, servants, and agents from any claim for a share of anv proceeds of

the Settlement Agreement pursuant to 31 U.S.C. § 3730 or other applicabie law. and from any ana

all claims against the United States and its agencies, officers, empioyees. servants, and agenis

 
Case 1:17-cv-07163-AT Document 25 Filed 08/08/19 Page 4 of 6

arising from or relating to the Settlement Agreement or any claim in the Relator Action or the
Government Complaint.

4. This Relator Stipulation does not resolve or in any manner ative: any claims the

5S.  ‘Yhe United States and Relator agree that if the Settlement Agreem:

 

Reiator Stipulation is nuil and void.
6. This Relator Stipulation shall inure to the benefit of and o¢ bincing only on the

Parties, their successors, assigns, and heirs.

 

7. his Relator Stipulation shall become final, binding. ard e‘lective only upon entry
by the Court.

8. This Relator Stipulation constitutes the entire agreement of the Parties with respect
to the subject matter of this Relator Stipulation and may not be changed, altered. or modified,
except by a written agreement signed by the Parties specifically referring to this Relator
Stipulation.

9. This Relator Stipulation is governed by the laws of the United States. The exciusive
jurisdiction and venue for any dispute relating to this Relator Stipulation !s the United States
District Court for the Southern District of New York. For purposes of construing this Relator
Stipulation, this Relator Stipulation shall be deemed to have been crafted by eli Parties to it and
shall not, therefore, be construed against any Party for that reason in any subsequent dispute.

10. This Relator Stipulation may be executed in counterparts, cacn or which snail

constitute an original and all of which shall constitute one and the same agreement.

 
Case 1:17-cv-07163-AT Document 25 Filed 08/08/19 Page 5 of 6

Dated: July 30, 2019

By:

Dated: July 22. 2019

Dated: July “', 24 2019

GEOFFREY 8. BERMAN
United States Attorney for the
Southern District of New York

Jeffrey K. Powell

Assistant United States Atiorney
86 Chambers Street, Third Floor
New York, New York 10007
Tel: (212) 637- 2706

Email: Jeffrey. Powell@usdo|.gov

\ We
By: Vy At,

SONER YASTI ~~
Retator

enn y

Réés Brooks, E

Inayat Hemani, Esq.

Deborah Marcuse, Esq.

1350 Avenue of the Americas, 31" Moor

New York, NY 10019

Tel: 646-402-5656

E-mail: RBrooxsuisanfordheisler.com
themania senfordbeisler.com
DMarcuse@ senfordheisler.com

 

By:

 

 

Attorneys for Keiuiar

 
Case 1:17-cv-07163-AT Document 25 Filed 08/08/19 Page 6 of 6

SO ORDERED:

yy

HON. ANALISA TORRES
UNITED STATES DISTRICT JUDGE

 

 
